
	
		II
		Calendar No. 579
		112th CONGRESS
		2d Session
		S. 1763
		[Report No. 112–265]
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2011
			Mr. Akaka (for himself,
			 Mr. Franken, Mr. Udall of New Mexico, Mr. Inouye, Mr.
			 Begich, Mrs. Murray,
			 Mr. Johnson of South Dakota,
			 Mr. Bingaman, Mr. Tester, Mr.
			 Baucus, Mr. Conrad,
			 Mr. Reid, Ms.
			 Murkowski, Mr. Crapo, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			December 27, 2012
			Reported by Mr. Akaka,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To decrease the incidence of violent crimes against
		  Indian women, to strengthen the capacity of Indian tribes to exercise the
		  sovereign authority of Indian tribes to respond to violent crimes committed
		  against Indian women, and to ensure that perpetrators of violent crimes
		  committed against Indian women are held accountable for that criminal behavior,
		  and for other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stand Against Violence and
			 Empower Native Women Act or the SAVE Native Women Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Grant
				programs
					Sec. 101. Grants to Indian tribal
				governments.
					Sec. 102. Tribal coalition
				grants.
					Sec. 103. Consultation.
					Sec. 104. Analysis and research on
				violence against women.
					Sec. 105. Definitions.
					TITLE II—Tribal
				jurisdiction and criminal offenses
					Sec. 201. Tribal jurisdiction over
				crimes of domestic violence.
					Sec. 202. Tribal protection
				orders.
					Sec. 203. Amendments to the Federal
				assault statute.
					Sec. 204. Effective dates; pilot
				project.
					Sec. 205. Other amendments.
					TITLE III—Indian Law and
				Order Commission
					Sec. 301. Indian Law and Order
				Commission.
				
			IGrant
			 programs
			101.Grants to
			 Indian tribal governmentsSection 2015(a) of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10(a)) is
			 amended—
				(1)in paragraph (2), by inserting sex
			 trafficking, after sexual assault,;
				(2)in paragraph (4), by inserting sex
			 trafficking, after sexual assault,;
				(3)in paragraph (5),
			 by inserting sexual assault, sex trafficking, after
			 dating violence,;
				(4)in paragraph (7)—
					(A)by inserting sex
			 trafficking, after sexual assault, each place it
			 appears; and
					(B)by striking
			 and at the end;
					(5)in paragraph (8)—
					(A)by inserting sex
			 trafficking, after stalking,; and
					(B)by striking the period at the end and
			 inserting a semicolon; and
					(6)by adding at the
			 end the following:
					
						(9)provide services
				to address the needs of youth who are victims of domestic violence, dating
				violence, sexual assault, sex trafficking, or stalking and the needs of
				children exposed to domestic violence, dating violence, sexual assault, sex
				trafficking, or stalking, including support for the nonabusing parent or the
				caretaker of the child; and
						(10)develop and
				promote legislation and policies that enhance best practices for responding to
				violent crimes against Indian women, including the crimes of domestic violence,
				dating violence, sexual assault, sex trafficking, and
				stalking.
						.
				102.Tribal
			 coalition grantsSection 2001
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg) is amended by striking subsection (d) and inserting the
			 following:
				
					(d)Tribal coalition
				grants
						(1)PurposeThe
				Attorney General shall award a grant to each established tribal coalition for
				purposes of—
							(A)increasing
				awareness of domestic violence and sexual assault against Indian women;
							(B)enhancing the
				response to violence against Indian women at the Federal, State, and tribal
				levels;
							(C)identifying and
				providing technical assistance to coalition membership and tribal communities
				to enhance access to essential services to Indian women victimized by domestic
				and sexual violence, including sex trafficking; and
							(D)assisting Indian
				tribes in developing and promoting legislation and policies that enhance best
				practices for responding to violent crimes against Indian women, including the
				crimes of domestic violence, dating violence, sexual assault, sex trafficking,
				and stalking.
							(2)Grants
							(A)In
				generalSubject to subparagraph (B), the Attorney General shall
				award grants on annual basis under paragraph (1) to—
								(i)each tribal
				coalition that—
									(I)meets the criteria
				of a tribal coalition under section 40002(a) of the Violence Against Women Act
				of 1994 (42 U.S.C. 13925(a));
									(II)is recognized by
				the Office on Violence Against Women; and
									(III)provides
				services to Indian tribes; and
									(ii)organizations
				that propose to incorporate and operate a tribal coalition in areas where
				Indian tribes are located but no tribal coalition exists.
								(B)RestrictionAn
				organization described in subparagraph (A)(ii) shall use a grant under this
				subsection to support the planning and development of a tribal coalition,
				subject to the condition that any amounts provided to the organization under
				this subsection that remain unobligated on September 30 of each fiscal year for
				which amounts are made available under paragraph (3) shall be redistributed in
				the subsequent fiscal year by the Attorney General to tribal coalitions
				described in subparagraph (A)(i).
							(3)Use of
				amountsFor each of fiscal years 2013 through 2017, of the
				amounts appropriated to carry out this subsection—
							(A)10 percent shall
				be made available to organizations described in paragraph (2)(A)(ii);
				and
							(B)90 percent shall
				be made available to tribal coalitions described in paragraph (2)(A)(i), which
				amounts shall be distributed equally among each eligible tribal coalition for
				the applicable fiscal year.
							(4)DurationA
				grant under this subsection shall be awarded for a period of 1 year.
						(5)Eligibility for
				other grantsReceipt of an award under this subsection by a
				tribal coalition shall not preclude the tribal coalition from receiving
				additional grants under this title to carry out the purposes described in
				paragraph (1).
						(6)Multiple purpose
				applicationsNothing in this subsection prohibits any tribal
				coalition or organization described in paragraph (2)(A) from applying for
				funding to address sexual assault or domestic violence needs in the same
				application.
						.
			103.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
				(1)in subsection (a)—
					(A)by striking and the Violence Against
			 Women Act of 2000 and inserting , the Violence Against Women Act
			 of 2000; and
					(B)by inserting
			 , and the Stand Against Violence and
			 Empower Native Women Act before the period at the
			 end;
					(2)in subsection
			 (b)—
					(A)in the matter
			 preceding paragraph (1), by striking the Secretary of the Department of
			 Health and Human Services and and inserting the Secretary of
			 Health and Human Services, the Secretary of the Interior, and;
			 and
					(B)in paragraph (2),
			 by inserting sex trafficking, after sexual
			 assault,; and
					(3)by adding at the
			 end the following:
					
						(c)NoticeNot
				later than 120 days before the date of a consultation under subsection (a), the
				Attorney General shall notify tribal leaders of the date, time, and location of
				the
				consultation.
						.
				104.Analysis and
			 research on violence against womenSection 904(a) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
			 note) is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 The National and inserting Not later than 2 years after
			 the date of enactment of the Stand Against
			 Violence and Empower Native Women Act, the National;
			 and
					(B)by inserting
			 and in Native villages before the period at the end;
					(2)in paragraph
			 (2)(A)—
					(A)in clause (iv), by
			 striking and at the end;
					(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(vi)sex
				trafficking.
							;
				
					(3)in paragraph (4),
			 by striking this Act and inserting the
			 Stand Against Violence and Empower Native
			 Women Act; and
				(4)in paragraph (5),
			 by striking this section $1,000,000 for each of fiscal years 2007 and
			 2008 and inserting this subsection $1,000,000 for each of fiscal
			 years 2012 and 2013.
				105.DefinitionsSection 40002(a) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(a)) is amended—
				(1)by redesignating paragraphs (18) through
			 (22) and (23) through (37) as paragraphs (19) through (23) and (25) through
			 (39), respectively;
				(2)by inserting after paragraph (17) the
			 following:
					
						(18)Native
				villageThe term Native
				village has the meaning given that term in section 3 of the Alaska
				Native Claims Settlement Act (43 U.S.C.
				1602).
						;
				
				(3)in paragraph (22)
			 (as redesignated by paragraph (1))—
					(A)in subparagraph
			 (A), by striking or at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(C)an area or
				community under the jurisdiction of a federally recognized Indian
				tribe.
							;
					(4)by inserting after
			 paragraph (23) (as redesignated by paragraph (1)) the following:
					
						(24)Sex
				traffickingThe term sex trafficking means any
				conduct proscribed by section 1591 of title 18, United States Code, regardless
				of whether the conduct occurs in interstate or foreign commerce or within the
				special maritime and territorial jurisdiction of the United
				States.
						;
				and
				(5)by striking
			 paragraph (31) (as redesignated by paragraph (1)) and inserting the
			 following:
					
						(31)Tribal
				coalitionThe term tribal coalition means an
				established nonprofit, nongovernmental Indian organization established to
				provide services on a statewide, regional, or customary territory basis
				that—
							(A)provides
				education, support, and technical assistance to Indian service providers in a
				manner that enables the providers to establish and maintain culturally
				appropriate services, including shelter and rape crisis services, designed to
				assist Indian women and the dependents of those women who are victims of
				domestic violence, dating violence, sexual assault, and stalking;
							(B)is comprised of
				board and general members that are representative of—
								(i)the service
				providers described in subparagraph (A); and
								(ii)the tribal
				communities in which the services are being provided;
								(C)serves as an
				information clearinghouse and resource center for Indian programs addressing
				domestic violence and sexual assault;
							(D)supports the
				development of legislation, policies, protocols, procedures, and guidance to
				enhance domestic violence and sexual assault intervention and prevention
				efforts in Indian tribes and communities to be served; and
							(E)has expertise in
				the development of Indian community-based, linguistically, and culturally
				specific outreach and intervention services for the Indian communities to be
				served.
							.
				IITribal
			 jurisdiction and criminal offenses
			201.Tribal
			 jurisdiction over crimes of domestic violenceTitle II of Public Law 90–284 (25 U.S.C.
			 1301 et seq.) (commonly known as the Indian Civil Rights Act of
			 1968) is amended by adding at the end the following:
				
					204.Tribal
				jurisdiction over crimes of domestic violence
						(a)DefinitionsIn
				this section:
							(1)Dating
				violenceThe term dating violence means violence
				committed by a person who is or has been in a social relationship of a romantic
				or intimate nature with the victim, as determined by the length of the
				relationship, the type of relationship, and the frequency of interaction
				between the persons involved in the relationship.
							(2)Domestic
				violenceThe term domestic violence means violence
				committed by a current or former spouse of the victim, by a person with whom
				the victim shares a child in common, by a person who is cohabitating with or
				has cohabitated with the victim as a spouse, or by a person similarly situated
				to a spouse of the victim under the domestic or family violence laws of the
				Indian tribe that has jurisdiction over the Indian country where the violence
				occurs.
							(3)Indian
				countryThe term Indian country has the meaning
				given the term in section 1151 of title 18, United States Code.
							(4)Participating
				tribeThe term participating tribe means an Indian
				tribe that elects to exercise special domestic violence criminal jurisdiction
				over the Indian country of that Indian tribe.
							(5)Protection
				orderThe term protection order means any
				injunction, restraining order, or other order issued by a civil or criminal
				court for the purpose of preventing violent or threatening acts or harassment
				against, sexual violence against, contact or communication with, or physical
				proximity to, another person, including any temporary or final order issued by
				a civil or criminal court, whether obtained by filing an independent action or
				as a pendente lite order in another proceeding, so long as the civil or
				criminal order was issued in response to a complaint, petition, or motion filed
				by or on behalf of a person seeking protection.
							(6)Special domestic
				violence criminal jurisdictionThe term special domestic
				violence criminal jurisdiction means the criminal jurisdiction that a
				participating tribe may exercise under this section but could not otherwise
				exercise.
							(7)Spouse or
				intimate partnerThe term spouse or intimate partner
				has the meaning given the term in section 2266 of title 18, United States
				Code.
							(b)Nature of the
				criminal jurisdiction
							(1)In
				generalNotwithstanding any other provision of law, in addition
				to all powers of self-government recognized and affirmed by this Act, the
				powers of self-government of a participating tribe include the inherent power
				of that tribe, which is hereby recognized and affirmed, to exercise special
				domestic violence criminal jurisdiction over all persons.
							(2)Concurrent
				jurisdictionA participating tribe shall exercise special
				domestic violence criminal jurisdiction concurrently, not exclusively.
							(3)ApplicabilityNothing
				in this section—
								(A)creates or
				eliminates any Federal or State criminal jurisdiction over Indian country;
				or
								(B)affects the
				authority of the United States, or any State government that has been delegated
				authority by the United States, to investigate and prosecute a criminal
				violation in Indian country.
								(c)Criminal
				conductA participating tribe may exercise special domestic
				violence criminal jurisdiction over a defendant for criminal conduct that falls
				into 1 or more of the following categories:
							(1)Domestic
				violence and dating violenceAn act of domestic violence or
				dating violence that occurs in the Indian country of the participating
				tribe.
							(2)Violations of
				protection ordersAn act that—
								(A)occurs in the
				Indian country of the participating tribe; and
								(B)violates the
				portion of a protection order that—
									(i)prohibits or
				provides protection against violent or threatening acts or harassment against,
				sexual violence against, contact or communication with, or physical proximity
				to, another person; and
									(ii)(I)was issued against the
				defendant;
										(II)is enforceable by
				the participating tribe; and
										(III)is consistent
				with section 2265(b) of title 18, United States Code.
										(d)Dismissal of
				certain cases
							(1)Definition of
				victimIn this subsection and with respect to a criminal
				proceeding in which a participating tribe exercises special domestic violence
				criminal jurisdiction based on a criminal violation of a protection order, the
				term victim means a person specifically protected by a protection
				order that the defendant allegedly violated.
							(2)Non-Indian
				victims and defendantsIn a criminal proceeding in which a
				participating tribe exercises special domestic violence criminal jurisdiction,
				the case shall be dismissed if—
								(A)the defendant
				files a pretrial motion to dismiss on the grounds that the alleged offense did
				not involve an Indian; and
								(B)the participating
				tribe fails to prove that the defendant or an alleged victim is an
				Indian.
								(3)Ties to Indian
				tribeIn a criminal proceeding in which a participating tribe
				exercises special domestic violence criminal jurisdiction, the case shall be
				dismissed if—
								(A)the defendant
				files a pretrial motion to dismiss on the grounds that the defendant and the
				alleged victim lack sufficient ties to the Indian tribe; and
								(B)the prosecuting
				tribe fails to prove that the defendant or an alleged victim—
									(i)resides in the
				Indian country of the participating tribe;
									(ii)is employed in
				the Indian country of the participating tribe; or
									(iii)is a spouse or
				intimate partner of a member of the participating tribe.
									(4)WaiverA
				knowing and voluntary failure of a defendant to file a pretrial motion
				described in paragraph (2) or (3) shall be considered a waiver of the right to
				seek a dismissal under this subsection.
							(e)Rights of
				defendantsIn a criminal proceeding in which a participating
				tribe exercises special domestic violence criminal jurisdiction, the
				participating tribe shall provide to the defendant—
							(1)all applicable
				rights under this Act;
							(2)if a term of
				imprisonment of any length is imposed, all rights described in section 202(c);
				and
							(3)all other rights
				whose protection is necessary under the Constitution of the United States in
				order for Congress to recognize and affirm the inherent power of the
				participating tribe to exercise criminal jurisdiction over the
				defendant.
							(f)Petitions To
				stay detention
							(1)In
				generalA person who has filed a petition for a writ of habeas
				corpus in a court of the United States under section 203 may petition that
				court to stay further detention of that person by the participating
				tribe.
							(2)Grant of
				stayA court shall grant a stay described in paragraph (1) if the
				court—
								(A)finds that there
				is a substantial likelihood that the habeas corpus petition will be granted;
				and
								(B)after giving each
				alleged victim in the matter an opportunity to be heard, finds, by clear and
				convincing evidence that, under conditions imposed by the court, the petitioner
				is not likely to flee or pose a danger to any person or the community if
				released.
								(g)Grants to tribal
				governmentsThe Attorney General may award grants to the
				governments of Indian tribes (or to authorized designees of those
				governments)—
							(1)to strengthen
				tribal criminal justice systems to assist Indian tribes in exercising special
				domestic violence criminal jurisdiction, including—
								(A)law enforcement
				(including the capacity to enter information into and obtain information from
				national crime information databases);
								(B)prosecution;
								(C)trial and
				appellate courts;
								(D)probation
				systems;
								(E)detention and
				correctional facilities;
								(F)alternative
				rehabilitation centers;
								(G)culturally
				appropriate services and assistance for victims and their families; and
								(H)criminal codes and
				rules of criminal procedure, appellate procedure, and evidence;
								(2)to provide
				indigent criminal defendants with the effective assistance of licensed defense
				counsel, at no cost to the defendant, in criminal proceedings in which a
				participating tribe prosecutes a crime of domestic violence or dating violence
				or a criminal violation of a protection order;
							(3)to ensure that, in
				criminal proceedings in which a participating tribe exercises special domestic
				violence criminal jurisdiction, jurors are summoned, selected, and instructed
				in a manner consistent with all applicable requirements; and
							(4)to accord victims
				of domestic violence, dating violence, and violations of protection orders
				rights that are similar to the rights of a crime victim described in section
				3771(a) of title 18, United States Code, consistent with tribal law and
				custom.
							(h)Supplement, not
				supplantAmounts made available under this section shall
				supplement and not supplant any other Federal, State, tribal, or local
				government amounts made available to carry out activities described in this
				section.
						(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out subsection (g) and to provide training, technical assistance, data
				collection, and evaluation of the criminal justice systems of participating
				tribes such sums as are
				necessary.
						.
			202.Tribal
			 protection ordersSection 2265
			 of title 18, United States Code, is amended by striking subsection (e) and
			 inserting the following:
				
					(e)Tribal court
				jurisdictionFor purposes of this section, a court of an Indian
				tribe shall have full civil jurisdiction to issue and enforce protection orders
				involving any person, including the authority to enforce any orders through
				civil contempt proceedings, the exclusion of violators from Indian land, and
				other appropriate mechanisms, in matters arising anywhere in the Indian country
				of the Indian tribe (as defined in section 1151) or otherwise within the
				authority of the Indian
				tribe.
					.
			203.Amendments to
			 the Federal assault statute
				(a)Assaults by
			 striking, beating, or woundingSection 113(a)(4) of title 18,
			 United States Code, is amended by striking six months and
			 inserting 1 year.
				(b)Assaults
			 resulting in substantial bodily injurySection 113(a)(7) of title
			 18, United States Code, is amended by striking “substantial bodily injury to an
			 individual who has not attained the age of 16 years” and inserting “substantial
			 bodily injury to a spouse or intimate partner, a dating partner, or an
			 individual who has not attained the age of 16 years”.
				(c)Assaults by
			 strangling or suffocatingSection 113(a) of title 18, United
			 States Code, is amended by adding at the end the following:
					
						(8)Assault of a
				spouse, intimate partner, or dating partner by strangling, suffocating, or
				attempting to strangle or suffocate, by a fine under this title, imprisonment
				for not more than 10 years, or
				both.
						.
				(d)DefinitionsSection
			 113(b) of title 18, United States Code, is amended—
					(1)by striking
			 (b) As used in this subsection— and inserting the
			 following:
						
							(b)DefinitionsIn
				this
				section—
							;
					(2)in paragraph
			 (1)(B), by striking and at the end;
					(3)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
					(4)by adding at the
			 end the following:
						
							(3)the terms
				dating partner and spouse or intimate partner have
				the meanings given those terms in section 2266;
							(4)the term
				strangling means intentionally, knowingly, or recklessly impeding
				the normal breathing or circulation of the blood of a person by applying
				pressure to the throat or neck, regardless of whether that conduct results in
				any visible injury or whether there is any intent to kill or protractedly
				injure the victim; and
							(5)the term
				suffocating means intentionally, knowingly, or recklessly impeding
				the normal breathing of a person by covering the mouth of the person, the nose
				of the person, or both, regardless of whether that conduct results in any
				visible injury or whether there is any intent to kill or protractedly injure
				the
				victim.
							.
					(e)Indian major
			 crimesSection 1153(a) of title 18, United States Code, is
			 amended by striking “assault with intent to commit murder, assault with a
			 dangerous weapon, assault resulting in serious bodily injury (as defined in
			 section 1365 of this title)” and inserting a felony assault under
			 section 113.
				204.Effective
			 dates; pilot project
				(a)General
			 effective dateExcept as provided in subsection (b), the
			 amendments made by this title shall take effect on the date of enactment of
			 this Act.
				(b)Effective date
			 for special domestic-Violence criminal jurisdiction
					(1)In
			 generalExcept as provided in paragraph (2), subsections (b)
			 through (e) of section 204 of Public Law 90–284 (as added by section 201) shall
			 take effect on the date that is 2 years after the date of enactment of this
			 Act.
					(2)Pilot
			 project
						(A)In
			 generalAt any time during the 2-year period beginning on the
			 date of enactment of this Act, an Indian tribe may ask the Attorney General to
			 designate the tribe as a participating tribe under section 204(a) of Public Law
			 90–284 on an accelerated basis.
						(B)ProcedureThe
			 Attorney General (or a designee of the Attorney General) may grant a request
			 under subparagraph (A) after coordinating with the Secretary of the Interior
			 (or a designee of the Secretary), consulting with affected Indian tribes, and
			 concluding that the criminal justice system of the requesting tribe has
			 adequate safeguards in place to protect defendants’ rights, consistent with
			 section 204 of Public Law 90–284.
						(C)Effective dates
			 for pilot projectsAn Indian tribe designated as a participating
			 tribe under this paragraph may commence exercising special domestic violence
			 criminal jurisdiction pursuant to subsections (b) through (e) of section 204 of
			 Public Law 90–284 on a date established by the Attorney General, after
			 consultation with that Indian tribe, but in no event later than the date that
			 is 2 years after the date of enactment of this Act.
						205.Other
			 amendments
				(a)AssaultsSection
			 113(a) of title 18, United States Code, is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)Assault with
				intent to commit murder or a felony under chapter 109A, by a fine under this
				title, imprisonment for not more than 20 years, or
				both.
							;
					(2)in paragraph (3)
			 by striking and without just cause or excuse,; and
					(3)in paragraph (7),
			 by striking fine and inserting a fine.
					(b)Repeat
			 offendersSection 2265A(b)(1)(B) of title 18, United States Code,
			 is amended by inserting or tribal after
			 State.
				IIIIndian Law and
			 Order Commission
			301.Indian Law and
			 Order CommissionSection 15(f)
			 of the Indian Law Enforcement Reform Act (25 U.S.C. 2812(f)) is amended by
			 striking 2 years and inserting 3 years.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stand Against Violence and
			 Empower Native Women Act or the SAVE Native Women Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Grant
				programs
					Sec. 101. Grants to Indian tribal
				governments.
					Sec. 102. Tribal coalition grants.
					Sec. 103. Consultation.
					Sec. 104. Analysis and research on violence
				against women.
					Sec. 105. Definitions.
					TITLE II—Tribal jurisdiction and
				criminal offenses
					Sec. 201. Tribal jurisdiction over crimes of
				domestic violence.
					Sec. 202. Tribal protection orders.
					Sec. 203. Amendments to the Federal assault
				statute.
					Sec. 204. Effective dates; pilot
				project.
					Sec. 205. Assaults; repeat
				offenders.
					Sec. 206. Violations of tribal civil protection
				orders.
					Sec. 207. High priority performance goal pilot
				program reporting.
					TITLE III—Indian Law and Order
				Commission
					Sec. 301. Indian Law and Order
				Commission.
					TITLE IV—Safety enhancement study
				and demonstration projects
					Sec. 401. Safety enhancement study and
				demonstration projects.
				
			IGrant programs
			101.Grants to Indian
			 tribal governmentsSection
			 2015 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3796gg–10) is amended—
				(1)in subsection (a)—
					(A)in paragraph (2), by inserting sex
			 trafficking, after sexual assault,;
					(B)in paragraph (4), by inserting sex
			 trafficking, after sexual assault,;
					(C)in paragraph (5), by
			 inserting sexual assault, sex trafficking, after dating
			 violence,;
					(D)in paragraph (7)—
						(i)by inserting sex
			 trafficking, after sexual assault, each place it
			 appears; and
						(ii)by striking
			 and at the end;
						(E)in paragraph (8)—
						(i)by inserting sex
			 trafficking, after stalking,; and
						(ii)by striking the period at the end and
			 inserting a semicolon; and
						(F)by adding at the end the
			 following:
						
							(9)provide services to
				address the needs of youth who are victims of domestic violence, dating
				violence, sexual assault, sex trafficking, or stalking and the needs of
				children exposed to domestic violence, dating violence, sexual assault, sex
				trafficking, or stalking, including support for the nonabusing parent or the
				caretaker of the child; and
							(10)develop legislation and
				policies and provide outreach and education that enhance best practices for
				responding to violent crimes against Indian women, including the crimes of
				domestic violence, dating violence, sexual assault, sex trafficking, and
				stalking.
							;
				and
					(2)by adding at the end the
			 following:
					
						(c)AdministrationNotwithstanding
				any other provision of law and in addition to any amounts that are otherwise
				made available to carry out this section, amounts made available pursuant to
				sections 41201(d)(1), 41303(a)(3)(B), and 41305(a)(3)(B) of the Violence
				Against Women Act of 1994 (42 U.S.C. 14043c(d)(1), 14043d–2(a)(3)(B),
				14043d–4(a)(3)(B)) shall be made available to carry out this
				section.
						.
				102.Tribal coalition
			 grantsSection 2001 of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg) is
			 amended by striking subsection (d) and inserting the following:
				
					(d)Tribal coalition
				grants
						(1)PurposeThe
				Attorney General shall award a grant to tribal coalitions for purposes
				of—
							(A)increasing awareness of
				domestic violence and sexual assault against Indian women;
							(B)enhancing the response to
				violence against Indian women at the Federal, State, and tribal levels;
							(C)identifying and providing
				technical assistance to coalition membership and tribal communities to enhance
				access to essential services to Indian women victimized by domestic and sexual
				violence, including sex trafficking; and
							(D)assisting Indian tribes
				in developing legislation and policies and providing outreach and education
				that enhance best practices for responding to violent crimes against Indian
				women, including the crimes of domestic violence, dating violence, sexual
				assault, sex trafficking, and stalking.
							(2)GrantsThe
				Attorney General shall award grants on annual basis under paragraph (1)
				to—
							(A)each tribal coalition
				that—
								(i)meets the criteria of a
				tribal coalition under section 40002(a) of the Violence Against Women Act of
				1994 (42 U.S.C. 13925(a));
								(ii)is recognized by the
				Office on Violence Against Women; and
								(iii)provides services to
				Indian tribes; and
								(B)organizations that
				propose to incorporate and operate a tribal coalition in areas where Indian
				tribes are located but no tribal coalition exists.
							(3)Use of
				amountsFor each of fiscal years 2013 through 2017, of the
				amounts appropriated to carry out this subsection—
							(A)not more than 10 percent
				may be made available to organizations described in paragraph (2)(B);
				and
							(B)not less than 90 percent
				shall be made available to tribal coalitions described in paragraph (2)(A),
				which amounts shall be distributed equally among each eligible tribal coalition
				for the applicable fiscal year.
							(4)DurationA
				grant under this subsection shall be awarded for a period of 1 year.
						(5)Eligibility for other
				grantsReceipt of an award under this subsection by a tribal
				coalition shall not preclude the tribal coalition from receiving additional
				grants under this title to carry out the purposes described in paragraph
				(1).
						(6)Multiple purpose
				applicationsNothing in this subsection prohibits any tribal
				coalition or organization described in paragraph (2) from applying for funding
				to address sexual assault or domestic violence needs in the same
				application.
						.
			103.ConsultationSection 903 of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045d) is
			 amended—
				(1)in subsection (a)—
					(A)by striking and the Violence Against
			 Women Act of 2000 and inserting , the Violence Against Women Act
			 of 2000; and
					(B)by inserting , and
			 the Stand Against Violence and Empower Native
			 Women Act before the period at the end;
					(2)in subsection (b)—
					(A)in the matter preceding
			 paragraph (1), by striking the Secretary of the Department of Health and
			 Human Services and and inserting the Secretary of Health and
			 Human Services, the Secretary of the Interior, and; and
					(B)in paragraph (2), by
			 inserting sex trafficking, after sexual assault,;
			 and
					(3)by adding at the end the
			 following:
					
						(c)NoticeNot
				later than 120 days before the date of a consultation under subsection (a), the
				Attorney General shall notify tribal leaders of the date, time, and location of
				the
				consultation.
						.
				104.Analysis and research
			 on violence against womenSection 904(a) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
			 note) is amended—
				(1)in paragraph (1)—
					(A)by striking The
			 National and inserting Not later than 3 years after the date of
			 enactment of the Stand Against Violence and
			 Empower Native Women Act, the National; and
					(B)by inserting ,
			 women in Alaska Native villages, and Native Hawaiian women before the
			 period at the end;
					(2)in paragraph
			 (2)(A)—
					(A)in clause (iv), by
			 striking and at the end;
					(B)in clause (v), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(vi)sex
				trafficking.
							;
				
					(3)in paragraph (4), by
			 striking this Act and inserting the
			 Stand Against Violence and Empower Native
			 Women Act; and
				(4)in paragraph (5), by
			 striking this section $1,000,000 for each of fiscal years 2007 and
			 2008 and inserting this subsection $1,000,000 for each of fiscal
			 years 2012 and 2013.
				105.DefinitionsSection 40002(a) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(a)) is amended—
				(1)by redesignating paragraphs (23) through
			 (37) as paragraphs (24) through (38), respectively;
				(2)in paragraph (21)—
					(A)in subparagraph (A), by
			 striking or at the end;
					(B)in subparagraph (B), by
			 striking the period at the end and inserting ; or; and
					(C)by adding at the end the
			 following:
						
							(C)an area or community
				associated with a federally recognized Indian tribe, regardless of whether the
				land is owned by the Indian
				tribe.
							;
					(3)by inserting after
			 paragraph (22) the following:
					
						(23)Sex
				traffickingThe term sex trafficking means any
				conduct proscribed by section 1591 of title 18, United States Code, regardless
				of whether the conduct occurs in interstate or foreign commerce or within the
				special maritime and territorial jurisdiction of the United
				States.
						;
				and
				(4)by striking paragraph
			 (30) (as redesignated by paragraph (1)) and inserting the following:
					
						(30)Tribal
				coalitionThe term tribal coalition means an
				established nonprofit, nongovernmental Indian organization (including a Native
				Hawaiian organization) that—
							(A)is established to provide
				services to members of the tribal coalition on a statewide, regional, or
				customary territory basis;
							(B)provides education,
				support, and technical assistance to member Indian service providers in a
				manner that enables those member providers to establish and maintain culturally
				appropriate services, including shelter and rape crisis services, designed to
				assist Indian women and the dependents of those women who are victims of
				domestic violence, dating violence, sexual assault, and stalking;
							(C)serves as an information
				clearinghouse and resource center for Indian programs addressing domestic
				violence and sexual assault;
							(D)is comprised of board and
				general members that are representative of—
								(i)the member service
				providers described in subparagraph (B); and
								(ii)the tribal communities
				in which the services are being provided;
								(E)supports the development
				of legislation, policies, protocols, procedures, and guidance to enhance
				domestic violence and sexual assault intervention and prevention efforts in
				Indian tribes and communities to be served; and
							(F)has expertise in the
				development of Indian community-based, linguistically, and culturally specific
				outreach and intervention services for the Indian communities to be
				served.
							.
				IITribal jurisdiction and
			 criminal offenses
			201.Tribal jurisdiction
			 over crimes of domestic violenceTitle II of Public Law 90–284 (25 U.S.C.
			 1301 et seq.) (commonly known as the Indian Civil Rights Act of
			 1968) is amended by adding at the end the following:
				
					204.Tribal jurisdiction
				over crimes of domestic violence
						(a)DefinitionsIn
				this section:
							(1)Dating
				violenceThe term dating violence means violence
				committed by a person who is or has been in a social relationship of a romantic
				or intimate nature with the victim, as determined by the length of the
				relationship, the type of relationship, and the frequency of interaction
				between the persons involved in the relationship.
							(2)Domestic
				violenceThe term domestic violence means violence
				committed by a current or former spouse of the victim, by a person with whom
				the victim shares a child in common, by a person who is cohabitating with or
				has cohabitated with the victim as a spouse, or by a person similarly situated
				to a spouse of the victim under the domestic or family violence laws of the
				Indian tribe that has jurisdiction over the Indian country where the violence
				occurs.
							(3)Indian
				countryThe term Indian country has the meaning
				given the term in section 1151 of title 18, United States Code.
							(4)Participating
				tribeThe term participating tribe means an Indian
				tribe that elects to exercise special domestic violence criminal jurisdiction
				over the Indian country of that Indian tribe.
							(5)Protection
				orderThe term protection order means any
				injunction, restraining order, or other order issued by a civil or criminal
				court for the purpose of preventing violent or threatening acts or harassment
				against, sexual violence against, contact or communication with, or physical
				proximity to, another person, including any temporary or final order issued by
				a civil or criminal court, whether obtained by filing an independent action or
				as a pendente lite order in another proceeding, so long as the civil or
				criminal order was issued in response to a complaint, petition, or motion filed
				by or on behalf of a person seeking protection.
							(6)Special domestic
				violence criminal jurisdictionThe term special domestic
				violence criminal jurisdiction means the criminal jurisdiction that a
				participating tribe may exercise under this section but could not otherwise
				exercise.
							(7)Spouse or intimate
				partnerThe term spouse or intimate partner has the
				meaning given the term in section 2266 of title 18, United States Code.
							(b)Nature of the criminal
				jurisdiction
							(1)In
				generalNotwithstanding any other provision of law, in addition
				to all powers of self-government recognized and affirmed by this Act, the
				powers of self-government of a participating tribe include the inherent power
				of that tribe, which is hereby recognized and affirmed, to exercise special
				domestic violence criminal jurisdiction over all persons.
							(2)Concurrent
				jurisdictionA participating tribe shall exercise special
				domestic violence criminal jurisdiction concurrently, not exclusively.
							(3)ApplicabilityNothing
				in this section—
								(A)creates or eliminates any
				Federal or State criminal jurisdiction over Indian country; or
								(B)affects the authority of
				the United States, or any State government that has been delegated authority by
				the United States, to investigate and prosecute a criminal violation in Indian
				country.
								(c)Criminal
				conductA participating tribe may exercise special domestic
				violence criminal jurisdiction over a defendant for criminal conduct that falls
				into 1 or more of the following categories:
							(1)Domestic violence and
				dating violenceAn act of domestic violence or dating violence
				that occurs in the Indian country of the participating tribe.
							(2)Violations of
				protection ordersAn act that—
								(A)occurs in the Indian
				country of the participating tribe; and
								(B)violates the portion of a
				protection order that—
									(i)prohibits or provides
				protection against violent or threatening acts or harassment against, sexual
				violence against, contact or communication with, or physical proximity to,
				another person; and
									(ii)(I)was issued against
				the defendant;
										(II)is enforceable by the
				participating tribe; and
										(III)is consistent with
				section 2265(b) of title 18, United States Code.
										(d)Dismissal of certain
				cases
							(1)Definition of
				victimIn this subsection and with respect to a criminal
				proceeding in which a participating tribe exercises special domestic violence
				criminal jurisdiction based on a criminal violation of a protection order, the
				term victim means a person specifically protected by a protection
				order that the defendant allegedly violated.
							(2)Non-Indian victims and
				defendantsIn a criminal proceeding in which a participating
				tribe exercises special domestic violence criminal jurisdiction, the case shall
				be dismissed if—
								(A)the defendant files a
				pretrial motion to dismiss on the grounds that the alleged offense did not
				involve an Indian; and
								(B)the participating tribe
				fails to prove that the defendant or an alleged victim is an Indian.
								(3)Ties to Indian
				tribeIn a criminal proceeding in which a participating tribe
				exercises special domestic violence criminal jurisdiction, the case shall be
				dismissed if—
								(A)the defendant files a
				pretrial motion to dismiss on the grounds that the defendant and the alleged
				victim lack sufficient ties to the Indian tribe; and
								(B)the prosecuting tribe
				fails to prove that the defendant or an alleged victim—
									(i)resides in the Indian
				country of the participating tribe;
									(ii)is employed in the
				Indian country of the participating tribe; or
									(iii)is a spouse or intimate
				partner of a member of the participating tribe.
									(4)WaiverA
				knowing and voluntary failure of a defendant to file a pretrial motion
				described in paragraph (2) or (3) shall be considered a waiver of the right to
				seek a dismissal under this subsection.
							(e)Rights of
				defendantsIn a criminal proceeding in which a participating
				tribe exercises special domestic violence criminal jurisdiction, the
				participating tribe shall provide to the defendant—
							(1)all applicable rights
				under this Act;
							(2)if a term of imprisonment
				of any length is imposed, all rights described in section 202(c); and
							(3)all other rights whose
				protection is necessary under the Constitution of the United States in order
				for Congress to recognize and affirm the inherent power of the participating
				tribe to exercise criminal jurisdiction over the defendant.
							(f)Petitions To stay
				detention
							(1)In
				generalA person who has filed a petition for a writ of habeas
				corpus in a court of the United States under section 203 may petition that
				court to stay further detention of that person by the participating
				tribe.
							(2)Grant of
				stayA court shall grant a stay described in paragraph (1) if the
				court—
								(A)finds that there is a
				substantial likelihood that the habeas corpus petition will be granted;
				and
								(B)after giving each alleged
				victim in the matter an opportunity to be heard, finds, by clear and convincing
				evidence that, under conditions imposed by the court, the petitioner is not
				likely to flee or pose a danger to any person or the community if
				released.
								(g)Grants to tribal
				governmentsThe Attorney General may award grants to the
				governments of Indian tribes (or to authorized designees of those
				governments)—
							(1)to strengthen tribal
				criminal justice systems to assist Indian tribes in exercising special domestic
				violence criminal jurisdiction, including—
								(A)law enforcement
				(including the capacity to enter information into and obtain information from
				national crime information databases);
								(B)prosecution;
								(C)trial and appellate
				courts;
								(D)probation systems;
								(E)detention and
				correctional facilities;
								(F)alternative
				rehabilitation centers;
								(G)culturally appropriate
				services and assistance for victims and their families; and
								(H)criminal codes and rules
				of criminal procedure, appellate procedure, and evidence;
								(2)to provide indigent
				criminal defendants with the effective assistance of licensed defense counsel,
				at no cost to the defendant, in criminal proceedings in which a participating
				tribe prosecutes a crime of domestic violence or dating violence or a criminal
				violation of a protection order;
							(3)to ensure that, in
				criminal proceedings in which a participating tribe exercises special domestic
				violence criminal jurisdiction, jurors are summoned, selected, and instructed
				in a manner consistent with all applicable requirements; and
							(4)to accord victims of
				domestic violence, dating violence, and violations of protection orders rights
				that are similar to the rights of a crime victim described in section 3771(a)
				of title 18, United States Code, consistent with tribal law and custom.
							(h)Supplement, not
				supplantAmounts made available under this section shall
				supplement and not supplant any other Federal, State, tribal, or local
				government amounts made available to carry out activities described in this
				section.
						(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out subsection (g) and to provide training, technical assistance, data
				collection, and evaluation of the criminal justice systems of participating
				tribes such sums as are
				necessary.
						.
			202.Tribal protection
			 ordersSection 2265 of title
			 18, United States Code, is amended by striking subsection (e) and inserting the
			 following:
				
					(e)Tribal court
				jurisdictionFor purposes of this section, a court of an Indian
				tribe shall have full civil jurisdiction to issue and enforce protection orders
				involving any person, including the authority to enforce any orders through
				civil contempt proceedings, the exclusion of violators from Indian land, and
				other appropriate mechanisms, in matters arising anywhere in the Indian country
				of the Indian tribe (as defined in section 1151) or otherwise within the
				authority of the Indian tribe.
					(f)ApplicabilityNothing
				in this section limits, alters, expands, or diminishes the civil or criminal
				jurisdiction of the State of Alaska, any subdivision of the State of Alaska, or
				any Indian tribe in the State of
				Alaska.
					.
			203.Amendments to the
			 Federal assault statute
				(a)Assaults by striking,
			 beating, or woundingSection 113(a)(4) of title 18, United States
			 Code, is amended by striking six months and inserting 1
			 year.
				(b)Assaults resulting in
			 substantial bodily injurySection 113(a)(7) of title 18, United
			 States Code, is amended by striking “substantial bodily injury to an individual
			 who has not attained the age of 16 years” and inserting “substantial bodily
			 injury to a spouse or intimate partner, a dating partner, or an individual who
			 has not attained the age of 16 years”.
				(c)Assaults by strangling
			 or suffocatingSection 113(a) of title 18, United States Code, is
			 amended by adding at the end the following:
					
						(8)Assault of a spouse,
				intimate partner, or dating partner by strangling, suffocating, or attempting
				to strangle or suffocate, by a fine under this title, imprisonment for not more
				than 10 years, or
				both.
						.
				(d)DefinitionsSection
			 113(b) of title 18, United States Code, is amended—
					(1)by striking (b) As
			 used in this subsection— and inserting the following:
						
							(b)DefinitionsIn
				this
				section—
							;
					(2)in paragraph (1)(B), by
			 striking and at the end;
					(3)in paragraph (2), by
			 striking the period at the end and inserting a semicolon; and
					(4)by adding at the end the
			 following:
						
							(3)the terms dating
				partner and spouse or intimate partner have the meanings
				given those terms in section 2266;
							(4)the term
				strangling means intentionally, knowingly, or recklessly impeding
				the normal breathing or circulation of the blood of a person by applying
				pressure to the throat or neck, regardless of whether that conduct results in
				any visible injury or whether there is any intent to kill or protractedly
				injure the victim; and
							(5)the term
				suffocating means intentionally, knowingly, or recklessly impeding
				the normal breathing of a person by covering the mouth of the person, the nose
				of the person, or both, regardless of whether that conduct results in any
				visible injury or whether there is any intent to kill or protractedly injure
				the
				victim.
							.
					(e)Indian major
			 crimesSection 1153(a) of title 18, United States Code, is
			 amended by striking “assault with intent to commit murder, assault with a
			 dangerous weapon, assault resulting in serious bodily injury (as defined in
			 section 1365 of this title)” and inserting a felony assault under
			 section 113.
				204.Effective dates; pilot
			 project
				(a)General effective
			 dateExcept as provided in subsection (b), the amendments made by
			 this title shall take effect on the date of enactment of this Act.
				(b)Effective date for
			 special domestic-Violence criminal jurisdiction
					(1)In
			 generalExcept as provided in paragraph (2), subsections (b)
			 through (e) of section 204 of Public Law 90–284 (as added by section 201) shall
			 take effect on the date that is 2 years after the date of enactment of this
			 Act.
					(2)Pilot project
						(A)In
			 generalAt any time during the 2-year period beginning on the
			 date of enactment of this Act, an Indian tribe may ask the Attorney General to
			 designate the tribe as a participating tribe under section 204(a) of Public Law
			 90–284 on an accelerated basis.
						(B)ProcedureThe
			 Attorney General (or a designee of the Attorney General) may grant a request
			 under subparagraph (A) after coordinating with the Secretary of the Interior
			 (or a designee of the Secretary), consulting with affected Indian tribes, and
			 concluding that the criminal justice system of the requesting tribe has
			 adequate safeguards in place to protect defendants’ rights, consistent with
			 section 204 of Public Law 90–284.
						(C)Effective dates for
			 pilot projectsAn Indian tribe designated as a participating
			 tribe under this paragraph may commence exercising special domestic violence
			 criminal jurisdiction pursuant to subsections (b) through (e) of section 204 of
			 Public Law 90–284 on a date established by the Attorney General, after
			 consultation with that Indian tribe, but in no event later than the date that
			 is 2 years after the date of enactment of this Act.
						205.Assaults; repeat
			 offenders
				(a)AssaultsSection
			 113(a) of title 18, United States Code, is amended—
					(1)by striking paragraph (1)
			 and inserting the following:
						
							(1)Assault with intent to
				commit murder or a felony under chapter 109A, by a fine under this title,
				imprisonment for not more than 20 years, or
				both.
							;
					(2)in paragraph (3) by
			 striking and without just cause or excuse,; and
					(3)in paragraph (7), by
			 striking fine and inserting a fine.
					(b)Repeat
			 offendersSection 2265A(b)(1)(B) of title 18, United States Code,
			 is amended by inserting or tribal after
			 State.
				206.Violations of tribal
			 civil protection ordersSection 1153 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(c)Violation of tribal
				civil protection order
						(1)Definition of civil
				protection orderIn this subsection, the term civil
				protection order means an order issued in a civil proceeding by a court
				or other judicial tribunal of an Indian tribe for the purpose of protecting a
				person who resides in the Indian country of the Indian tribe from physical
				harm, violent or threatening acts, harassment, or sexual violence by the
				respondent, which temporarily or permanently prohibits the respondent from
				approaching or coming into physical proximity to or contact with the person at
				a specified residence, place, or area in such Indian country.
						(2)ProhibitionIt
				shall be unlawful for any person to violate the terms of a civil protection
				order issued by a court or other judicial tribunal of an Indian tribe in
				accordance with paragraph (4).
						(3)PenaltyAny
				person who violates paragraph (2) shall—
							(A)be guilty of a crime;
				and
							(B)(i)for the first violation
				of the civil protection order, fined not more than $1,000, imprisoned for not
				more than 1 year, or both; and
								(ii)for any subsequent
				violation of the civil protection order, fined not more than $5,000, imprisoned
				for not more than 3 years, or both.
								(4)RequirementsA
				violation of a civil protection order or a civil exclusion order shall
				constitute an offense under paragraph (2) if the civil protection order—
							(A)meets all of the
				requirements of section 2265 relating to full faith and credit; and
							(B)includes the following
				statement: A violation of this civil protection order may result in
				criminal prosecution under Federal law and the imposition of a fine,
				imprisonment, or both..
							(5)Effect of
				subsectionNothing in this subsection limits, modifies, or
				otherwise affects the application of any provision of sections 2261 through
				2266.
						.
			207.High priority
			 performance goal pilot program reportingSection 3(c) of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2802(c)) is amended—
				(1)in paragraph (17), by
			 striking and after the semicolon;
				(2)in paragraph (18), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(19)beginning not later than
				90 days after the date of enactment of this paragraph, submitting to the
				appropriate committees of Congress for each fiscal year a report on the high
				priority performance goal pilot program carried out by the Secretary to reduce
				violent crime in Indian communities that includes—
							(A)a list of the Indian
				tribes participating in the program, including—
								(i)baseline data on the
				violent crimes occurring on the reservations of those Indian tribes before the
				high priority performance goal pilot program commenced, including the quantity
				and types of violent crimes;
								(ii)data on the quantity and
				types of violent crimes on the reservations of those Indians tribes in each
				subsequent fiscal year; and
								(iii)any barriers to
				reporting violent crimes on the reservations of those Indian tribes;
								(B)a projected list of
				Indians tribes, reservations, or Indian land that the Secretary anticipates
				including in the program, including details on when and how the Secretary
				intends to develop the program on the Indian land or reservations;
							(C)a description of the
				strategies, community policing activities, tribal consultation, best practices,
				training, technical assistance, and community and tribal outreach employed by
				the Office of Justice Services and law enforcement personnel;
							(D)for each of the
				reservations described in subparagraphs (A) and (B)—
								(i)baseline data on the
				quantity of law enforcement and court personnel at each of the
				reservations;
								(ii)data on the quantity of
				law enforcement and court personnel at each of the reservations at the end of
				each subsequent fiscal year; and
								(iii)a description of any
				barriers to hiring law enforcement and court personnel for those
				reservations;
								(E)a description of the
				short- and long-term plans of action of the Secretary for reducing violent
				crime in the tribal communities described in subparagraphs (A) and (B);
							(F)any feasibility
				evaluations or studies relating to the expansion of the pilot program to other
				Indian tribes and Indian land or reservations, which shall include an analysis
				of the impact of such an expansion on existing programs; and
							(G)any other information the
				Secretary determines to be
				necessary.
							.
				IIIIndian Law and Order
			 Commission
			301.Indian Law and Order
			 CommissionSection 15(f) of
			 the Indian Law Enforcement Reform Act (25 U.S.C. 2812(f)) is amended by
			 striking 2 years and inserting 3 years.
			IVSafety enhancement study
			 and demonstration projects
			401.Safety enhancement
			 study and demonstration projectsTitle II of Public Law 90–284 (25 U.S.C.
			 1301 et seq.) (commonly known as the Indian Civil Rights Act of
			 1968) (as amended by section 201) is amended by adding at the end the
			 following:
				
					205.Safety enhancement
				study and demonstration projects
						(a)In
				generalFor each of fiscal years 2012 through 2018, the Secretary
				may select up to 5 Indian tribes to participate in a demonstration project to
				carry out Federal regulatory enforcement activities authorized by this
				section.
						(b)Demonstration
				projectsFor each Indian tribe selected by the Secretary for a
				demonstration project under this section, the Secretary shall—
							(1)in consultation with the
				Indian tribe, promulgate regulations with respect to the management, use, and
				public safety of and in Indian country, including the property in Indian
				country; and
							(2)at the request of the
				Indian tribe, negotiate agreements with the Indian tribe that reflect the
				status of the applicable tribal officers as Federal law enforcement officers
				under section 5(f) of the Indian Law Enforcement Reform Act (25 U.S.C.
				2804(f)), acting within the scope of the duties described in section 3(c) of
				that Act (25 U.S.C. 2802(c)), to allow those tribal officers to enforce
				regulations promulgated under this section.
							(c)Application and
				selection
							(1)In
				generalSubject to paragraph (2), not later than 180 days after
				the date of enactment of this section, and after consultation with Indian
				tribes, the Secretary shall publish application requirements and selection
				criteria for demonstration projects authorized under this section.
							(2)CriteriaIn
				selecting an Indian tribe for participation in a demonstration project under
				this section, the Secretary shall—
								(A)ensure that the Indian
				tribe has notified the applicable State and local governments in which the
				proposed demonstration project is located; and
								(B)give preference to an
				application for Indian country in which the United States Attorney for the
				district in which the proposed demonstration project is located consents to the
				proposed project.
								(d)Penalties
							(1)In
				generalAny person who knowingly and willfully violates any
				regulation promulgated pursuant to this section shall be fined not more than
				$1,000, imprisoned for not more than 1 year, or both.
							(2)Magistrate
				judgesAny person charged with a violation of a regulation
				promulgated pursuant to this section may be tried and sentenced by any United
				States magistrate judge who is designated for that purpose by the court in the
				same manner and subject to the same conditions and limitations as are described
				in section 3401 of title 18, United States Code
							(e)Effect of
				regulationsNothing in this section, including a regulation
				promulgated by the Secretary under this section—
							(1)modifies or diminishes
				the criminal jurisdiction of any State or local government; or
							(2)modifies or affects
				section 1152 of title 18, United States Code.
							(f)Expiration of
				regulationsA regulation promulgated by the Secretary under this
				section may remain in effect for a period not to exceed 4 years after the date
				of expiration of the applicable demonstration project.
						(g)ReportNot
				later than September 30, 2016, the Secretary shall submit to Congress a report
				that describes, as of the date on which the report is submitted—
							(1)a description of each
				demonstration project approved under this section; and
							(2)an assessment of the
				effectiveness of the demonstration
				projects.
							.
			
	
		December 27, 2012
		Reported with an amendment
	
